Judgment, Supreme Court, New York County (Michael J. Obus, J.), rendered August 12, 2005, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the second degree, and sentencing him to a term of three years to life, unanimously affirmed.
The court’s verdict was based on legally sufficient evidence and was not against the weight of the evidence. The totality of defendant’s interactions with the other persons present supports the conclusion that defendant was a participant in the drug transaction (see People v Bello, 92 NY2d 523 [1998]). Concur—Tom, J.P., Mazzarelli, Saxe, Nardelli and McGuire, JJ.